11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ashley Jack Cody Henderson,                    * From the 39th District
                                                 Court of Haskell County,
                                                 Trial Court No. 6547.

Vs. No. 11-13-00060-CR                         * March 26, 2015

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.